DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Amended Claims 1-15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant’s arguments, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1-15 under USC 103a have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Yong (Chinese Patent Publication CN201750256 hereinafter “Yong”, in IDS dating 04-19-2022), the new reference teaches the new amendments.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4,5,7,9, AND 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. (US PG Pub 20090309447 hereinafter “Leiber”) in view of Fujisaki et al. (US Patent 10305344 hereinafter “Fujisaki”) in further view of Yong (Chinese Patent Publication CN201750256 hereinafter “Yong”, in IDS dating 04-19-2022). 
Re-claim 1, Leiber discloses a brushless motor (Fig.1), comprising: a shaft (1), extending along a central axis (axis of shaft); a stator part (11,2d), disposed on a periphery (external boundary) of the shaft (1);  5a rotor part (3), disposed on periphery of the stator part (annotated Fig.1), arranged facing the stator part (11) in a radial direction (see Fig.1), and fastened to the shaft (3 fixed to 11) to rotate as the shaft rotates; a bearing part (1a,1b), disposed on the periphery of the shaft (1), and supporting the shaft in rotation (bearing around shaft); and a housing (2c,2a,2b), receiving the stator part, the rotor part, and the bearing part (see Fig.1), and  10comprising: an upper plate part (2b) located on an axial side of the rotor part (side of 3b), a tubular part (2c) extending in an axial direction from a radial outer side (extend from inner flanges of 2a,2b, see Fig.1) of the upper plate part (2a), and a lower plate part (2b) located on another axial side of the rotor part (another axial side of the rotor 3), wherein an accommodating part (annotated Fig.1, boss in middle of 2b) is formed around the shaft (1) on a radial inner side of the upper plate part (2b), and a sealing component (14) is arranged between the accommodating part (boss of 2b) and 15the shaft (1).  
Leiber fails to explicitly teach the motor is a Brushless Motor.
However, Fujisaki teaches the motor is a brushless motor.
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to specify the type of motor disclosed by Leiber wherein it is a Brushless motor as indicated by Fujisaki as a type of motor unit of a drive device since no coil is used in the rotor as indicated by Fujisaki Col.9, L.23-26).
Leiber fails to explicitly teach the wherein the accommodating part having a portion extending to the shaft to form a space to receive the sealing component.
However, Yong teaches wherein the accommodating part (sleeve, 1) having a portion extending (portion 4) to the shaft (inside the sleeve is the shaft position) to form a space (space where 2 is located) to receive the sealing component (2).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the accommodating part disclosed by Leiber wherein the accommodating part having a portion extending to the shaft to form a space to receive the sealing component as shown by Yong to provide retaining ring for seal providing simple assembly, lower production and manufacturing cost (Abstract, L.6-8).

    PNG
    media_image1.png
    651
    799
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    615
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    618
    490
    media_image3.png
    Greyscale

Re-claim 2, Leiber as modified discloses the brushless motor according to claim 1, wherein the sealing component (14) comprises: a body part (annotated Fig.1); and at least two contact parts (annotated Fig.1) that extend from the body part to a radial inner side (annotated Fig.1, the both ends or parts are InTouch with the shaft outer side), and are 20in contact with the shaft (1, see Fig.1).  
Re-claim 4, Leiber as modified discloses the brushless motor according to claim 1, wherein the accommodating part (annotated Fig.1) and the shaft (1) are arranged with a gap (gap between shaft and accommodating part in Fig.1 and shaft 1 holding bearing and seal). 
	Leiber fails to explicitly teach wherein the shaft and the portion of the accommodating part extending to the shaft are arranged with a gap, wherein the sealing component is received inside the space formed by the shaft and the portion of the accommodating part extending to the shaft.
	However, wherein the shaft and the portion of the accommodating part (4) extending to the shaft are arranged with a gap (location of 2), wherein the sealing component (2)  is received inside the space formed by the shaft (sealer 2 is sealing shaft inside the sleeve 1) and the portion of the accommodating part extending (portion of 2) to the shaft (shaft in side sleeve 1).

Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the accommodating part disclosed by Leiber wherein the shaft and the portion of the accommodating part extending to the shaft are arranged with a gap, wherein the sealing component is received inside the space formed by the shaft and the portion of the accommodating part extending to the shaft as shown by Yong to provide retaining ring for seal providing simple assembly, lower production and manufacturing cost (Abstract, L.6-8).
Re-claim 5, Leiber as modified discloses the 255. The brushless motor according to claim 1, wherein a portion of the sealing -11-File: 095459usf component nearest to the stator part in the axial direction is further away from the stator part than a portion of the accommodating part nearest to the stator part in the axial direction (annotated Fig.1, showing seal 14 is way further than the accommodating boss in middle of 2b from stator).  
Re-claim 7, Leiber as modified discloses the brushless motor according to claim 1, wherein the accommodating part, the upper plate part, and the tubular part (annotated Fig.1) are integrally formed (integral as housing member, 2).  
Re-claim 9, Leiber as modified discloses the brushless motor according to claim 1, wherein the lower plate part (2a)  comprises a folded part (annotated Fig.1, folded part under plate 2c) extending along a direction close to the stator part (close to coils of 11) in the axial direction on a radial outer side (radially out see Fig.1), and 15a radial outer surface of the folded part (see annotated fig.1) is fastened (connected to 2c) to a radial inner surface of the tubular part (2c, see Fig.1).  
Re-claim 15, Leiber as modified discloses an electronic product (Polyphase machine, electrical rotating field machine, Title, P[0001]), comprising the brushless motor according to claim 1 above.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber in view of “Fujisaki, Yong, as applied above and in further view of Severien (US PG Pub 20040140723 hereinafter “Severien”). 
Re-claim 3, Leiber as modified discloses the brushless motor according to claim 1. 
Leiber as modified fails to explicitly teach wherein the sealing component is formed of an elastic material.  
However, Severien teaches wherein the sealing (40) component is formed of an elastic material (42 is the seal elastomeric material, P [0026]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the seal disclosed by Leiber wherein the sealing component is formed of an elastic material as suggested by Severien providing good sealing reliably ensure sealing over long periods of time (Severien, P [0026]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber in view of “Fujisaki, and Yong, as applied above and in further view of Ihata et al. (US PG Pub 20050168085 hereinafter “Ihata”). 
Re-claim 6, Leiber as modified discloses the brushless motor according to claim 1 above. 
Leiber as modified fails to explicitly teach wherein the upper plate part is provided with a plurality of through holes, and a portion, provided with the plurality of through 5holes, of the upper plate part is recessed along a direction close to the stator part in the axial direction.
Ihata teaches wherein the upper plate part (4) is provided with a plurality of through holes (41), and a portion, provided with the plurality of through 5holes, of the upper plate part is recessed along a direction close to the stator part in the axial direction (annotated Fig.5).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the upper plate part disclosed by Leiber wherein the upper plate part is provided with a plurality of through holes, and a portion, provided with the plurality of through 5holes, of the upper plate part is recessed along a direction close to the stator part in the axial direction as suggested by Ihata to provide cooling air and discharging air (Ihata, P [0022]).


    PNG
    media_image4.png
    526
    581
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber in view of “Fujisaki, as applied above and in further view of Takahashi et al. (US Patent 6713915 hereinafter “Takahashi”). 
Re-claim 8, Leiber as modified discloses the brushless motor according to claim 1 above. 
	Leiber teaches making the housing portion from steel, 2c)
Leiber as modified fails to explicitly teach wherein the whole housing is formed of a 10high-strength material, and a strength range of the high-strength material is equal to or greater than 10 kgf/mm2  = 98 Megapascal.  
However, Takahashi teaches wherein the whole housing (10, 20) is formed of a 10high-strength material, and a strength range of the high-strength material is equal to or greater than 10 kgf/mm2 = 98 Megapascal (steel material forms the casing which steel has strength of more than 98 Megapascal, see www. https://en.wikipedia.org/wiki/Ultimate_tensile_strength.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the housing material of Leiber and make it all from steel wherein the whole housing is formed of a 10high-strength material, and a strength range of the high-strength material is equal to or greater than 10 kgf/mm2  = 98 Megapascal as suggested by Takahashi to provide good tensile strength and retaining of the device as steel is a good material to process (Takahashi, Col.5, L.45-49)  
Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber in view of “Fujisaki, as applied above and in further view of Anderson et al. (US Patent 9948156 hereinafter “Anderson”). 
Re-claim 10, Leiber as modified discloses the brushless motor according to claim 1 above. 
However Leiber as modified fails to explicitly teach wherein an axial side of the stator part close to the lower plate part is provided with a circuit board, the tubular part is provided with a positioning part recessed to a radial inner side, and 20the circuit board is in contact with the positioning part.  
However, Anderson teaches wherein an axial side of the stator part close to the lower plate part (annotated Fig.8) is provided with a circuit board (170), the tubular part is provided with a positioning part recessed to a radial inner side (annotated Fig.8), and  20the circuit board is in contact with the positioning part (annotated Fig.8, or 124, 126).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Leiber wherein an axial side of the stator part close to the lower plate part is provided with a circuit board, the tubular part is provided with a positioning part recessed to a radial inner side, and  20the circuit board is in contact with the positioning part as suggested by Anderson to include a circuit board with microprocessor to indicate rotational position of rotor and provide hall effect sensor positioning and control of the device and provide speed adjustment to maintain desired RPM (Col.2, L.1-25).  

    PNG
    media_image5.png
    584
    535
    media_image5.png
    Greyscale


Re-claim 11, Leiber as modified discloses the brushless motor according to claim 10, wherein the lower plate part comprises a folded part extending along a direction close to the stator part in the axial direction on a radial outer side (annotated Fig.1). 
	However, Leiber as modified fails to explicitly teach wherein the circuit board is in contact with the folded part.  
	However, Anderson teaches wherein the circuit board (170,70) is in contact with the folded part (see annotated Fig.8 showing folded part is on 170).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Leiber wherein a circuit board is in contact with the folded part as suggested by Anderson to include a circuit board with microprocessor to indicate rotational position of rotor and provide hall effect sensor positioning and control of the device and provide speed adjustment to maintain desired RPM (Col.2, L.1-25).  

    PNG
    media_image6.png
    676
    594
    media_image6.png
    Greyscale

Claim 12-14 ARE rejected under 35 U.S.C. 103 as being unpatentable over Leiber in view of Fujisaki as applied to claim 1 above, and in further view of Jones et al. (US Pg Pub 20180248443 hereinafter “ones”).
Re-claim 12, Leiber as modified discloses the 25brushless motor according to claim 1 above. 
Leiber as modified teach wherein a side of the upper plate part -12-File: 095459usf (2b) away from the stator part is provided with a protection jig positioning part (20, screw is positioning component), 
Leiber as modified fails to explicitly teach a side of the lower plate part away from the stator part is provided with a positioning blind hole.  
However, Jones teaches a side of the lower plate part away from the stator part is provided with a positioning blind hole (annotated Fig.1b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the housing of Leiber as modified wherein a side of the lower plate part away from the stator part is provided with a positioning blind hole as suggested by Jones to leave space for tools to be inserted to perform insertion of remove or place cover (Jones, P[0032]).  

    PNG
    media_image7.png
    809
    698
    media_image7.png
    Greyscale

Re-claim 13, Leiber as modified disclose the brushless motor according to claim 1. Above. 
Leiber fails to explicitly teach wherein a side of the lower plate part away from the stator part is provided with a wire connector, and a periphery of the wire 5connector is provided with a sealant.  
However, Jones teaches wherein a side of the lower plate part away from the stator part (thru hole 178) is provided with a wire connector (wires 160), and a periphery of the wire 5connector is provided with a sealant (180).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the lower plate part away side of Leiber as modified wherein a side of the lower plate part away from the stator part is provided with a wire connector, and a periphery of the wire 5connector is provided with a sealant as suggested by Jones prevent escape of flames or hot gases, or vapors (Jones, P [0028]).  
Re-claim 14, Leiber as modified discloses the brushless motor according to claim 1 above. 
Leiber fails to explicitly teach wherein a central portion of the lower plate part protrudes relative to a peripheral portion around the central portion in a direction away from the stator part, and an edge of the central portion is provided with a sealing member.  
However, Jones teaches wherein a central portion (148) of the lower plate part (150) protrudes relative to a peripheral portion around the central portion (outside of 150) in a direction away from the stator part (stator in Fig.1a), and an edge of the central portion is provided with a sealing member (152).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the lower plate part away side of Leiber as modified wherein a central portion of the lower plate part protrudes relative to a peripheral portion around the central portion in a direction away from the stator part, and an edge of the central portion is provided with a sealing member as suggested by Jones prevent escape of flames or hot gases, or vapors (Jones, P[0028]).  

    PNG
    media_image8.png
    724
    377
    media_image8.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Furthermore, Fujisaki US 10305344 and Matsunaga and other references teach claim 1 and other dependent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834